Citation Nr: 1708840	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-43 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an effective date prior to December 8, 2008, for the grant of service connection for asthma, to include whether there was clear and unmistakable error (CUE) in a May 1993 rating decision that denied service connection for asthma. 

2. Entitlement to a rating in excess of 30 percent for migraine headaches for the period from December 8, 2008 to September 10, 2014. 

3. Entitlement to a rating in excess of 50 percent for migraine headaches from September 11, 2014.

4. Entitlement to a rating in excess of 10 percent for endometriosis for the period from December 8, 2008 to December 12, 2012. 

5. Entitlement to a rating in excess of 30 percent for endometriosis from December 13, 2012.

6. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from June 1989 to July 1992.

These claims initially came before the Board of Veterans' Appeals (Board) on appeal from June 2009 and October 2015 rating decisions issued by the Agency of Original Jurisdiction (AOJ).

The Veteran testified at a Board hearing in December 2012 before a Veterans Law Judge, whose signature appears at the end of this decision. A copy of the transcript is of record.  

In August 2013, the Board remanded this case for further development.  




During the pendency of the appeal, a July 2015 rating decision increased the rating for headaches from 30 percent to 50 percent (effective September 11, 2014) and increased the rating for endometriosis from 10 percent to 30 percent (effective December 13, 2012). When a Veteran seeks an increased rating, it is generally presumed that the maximum benefit allowed is sought, and a claim remains in controversy where less than the maximum benefit is awarded. AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a Board hearing in March 2016 before a Veterans Law Judge whose signature appears below. A copy of the transcript is of record. Veterans Law Judges who conduct hearings must participate in making the final determination of the claims involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016). By law, appeals can be assigned only to an individual Veterans Law Judges or to a panel of not less than three members. 38 U.S.C.A. § 7102(a) (West 2014). When a Veteran has had hearings before two Veterans Law Judges on one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is ready for appellate review. A Veteran must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision. 38 C.F.R. § 20.707 (2016); Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

At the March 2016 hearing before the Veterans Law Judge, the Veteran was informed that she had a right to a hearing before a third Veterans Law Judge and she stated she wanted to testify at a third hearing. Accordingly, the Veteran testified at a hearing in September 2016 before a third Veterans Law Judge. A copy of the transcript is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.





FINDINGS OF FACT

1. Entitlement to service connection for asthma was denied by the AOJ in a May 1993 rating decision; although notified of the denial the Veteran did not initiate an appeal. 
 
2. The May 1993 rating decision did not contain an error which was outcome determinative.

3. The Veteran's successful application to reopen her claim of service connection was received on December 8, 2008. 

4. For the period from December 8, 2008 to September 10, 2014, the service-connected migraine headaches are shown to have been productive of a disability picture that more nearly approximated that of headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

5. As a result of this decision, the Veteran is in receipt of the maximum schedular evaluation for migraine headaches.

6. For the period from December 8, 2008 to December 12, 2012, the service-connected endometriosis is shown to have been manifested by pelvic pain or heavy or irregular bleeding not controlled by treatment. Endometriosis manifested by lesions involving the bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms is not demonstrated.

7. The Veteran's service-connected disabilities are shown to preclude the Veteran from securing and following substantially gainful employment consistent with her work and education background.



CONCLUSIONS OF LAW

1. The May 1993 rating decision, which denied entitlement to service connection for asthma is final. 38 U.S.C.A. § 7105(c) (West 2014).
 
2. The May 1993 rating decision, which denied entitlement to service connection for asthma was not clearly and unmistakably erroneous. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.105 (2016).

3. The criteria for an effective date prior to December 8, 2008, for the grant of service connection for bronchial asthma have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

4. For the period from December 8, 2008 to September 10, 2014, the criteria for the assignment of a 50 percent rating, but not higher, for migraine headaches have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

5. The criteria for a rating in excess of 50 percent for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

6. For the period from December 8, 2008 to December 12, 2012, the criteria for the assignment of a 30 percent rating, but not higher, for endometriosis have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.117, Diagnostic Code 7629 (2016).

7. The criteria for a rating in excess of 30 percent for endometriosis are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.117, Diagnostic Code 7629 (2016).

8. By extending the benefit of the doubt to the Veteran, the criteria for the assignment of a TDIU rating are met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). With the exception of her petition to revise a prior rating decision on the basis of CUE, the VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in February 2009 and February 2014. The claims were last adjudicated in October and December 2015.

The duty to assist the Veteran has also been satisfied. The Veteran's service treatment records and all identified and available VA and private medical records are in the electronic file and were reviewed by both the RO and the Board in connection with her claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with her claims for increased rating. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate with regard to the increased rating claims because the examinations were performed by medical professionals who conducted thorough examinations, and reported findings pertinent to the rating criteria. 

VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was most recently remanded to the RO in June 2016. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the AOJ schedule the Veteran for a Board video-conference hearing, which was conducted in September 2016. See 38 C.F.R. § 20.707 (2016); Arneson v. Shinseki, 24 Vet. App. 379 (2011); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. 

CUE and Effective Date 

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE. However, if the evidence establishes CUE, the prior decision will be reversed and amended. A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  

In determining whether a prior determination involves CUE, the Court has established a three-prong test. First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied. Second, the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made. Third, a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

CUE is a very specific and rare kind of "error." It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error. Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied. Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14. 

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication. Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994). 
 
A petition for revision due to CUE is a collateral attack on an otherwise final rating decision by a VA regional office. Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994). There is a presumption of validity that attaches to a final decision. Fugo, 6 Vet. App. at 44. Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  
 
In considering the CUE petition, the Board must consider the law in effect at the time of the May 1993 rating decision. VA regulations applicable at the time of the May 1993, rating decision included a section sub-headed "Principles relating to service connection" under 38 C.F.R. § 3.303 (1993) which provided:  

(a) Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions. Each disabling condition shown by a veteran's service records, or for which he seeks a service connection must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence. Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.
 
(b) Chronicity and continuity. With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.
 
(c) Preservice disabilities noted in service. There are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary. Consequently with notation or discovery during service of such residual conditions (scars; fibrosis of the lungs; atrophies following disease of the central or peripheral nervous system; healed fractures; absent, displaced or resected parts of organs; supernumerary parts; congenital malformations or hemorrhoidal tags or tabs, etc.) with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service. Similarly, manifestation of lesions or symptoms of chronic disease from date of enlistment, or so close thereto that the disease could not have originated in so short a period will establish preservice existence thereof.  
 
(d) Postservice initial diagnosis of disease. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.

The June 1993 notice letter enclosed the May 1993 rating decision that explained to the Veteran that her claim for service connection for asthma had been denied and also included a VA Form 1-4107, which explained her appellate rights. The Veteran did not file a timely notice of disagreement. Therefore, absent a finding of CUE, the May 1993 rating decision and the determination therein is final. See 38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).
 
The Veteran filed her initial claim for service connection for asthma in August 1992, a month after her discharge from service. In denying her initial claim, the RO noted that the service treatment records were negative for treatment for or diagnosis of asthma, and found that in the absence of definitive and confirmed diagnosis of asthma with onset in service, service connection was not warranted.   

Evidence existing at the time of the unappealed May 1993 rating decision consists of service treatment records, September 1992 reports of pulmonary function test and chest x-ray and the September 1992 report of VA examination.
 
An April 1990 service treatment record reflects that the Veteran had a history of productive cough, shortness of breath and dyspnea on exertion. On chest examination, rhonchi were heard bilaterally and the Veteran had decreased breath sounds. Chest x-ray findings were within normal limits. The assessment was severe bronchitis. A May 1991 service treatment record documents the Veteran's complaint of a non-productive hacking cough that onset one day earlier. She also complained of chest tightness. Objective examination of the lungs showed mild, inspiratory wheezing bilaterally. Chest x-ray findings showed clear lung fields. The Veteran was prescribed Robitussin DM and a Provental Inhaler. 

However, the September 1992 pulmonary function test findings showed normal lung volumes, normal spirometry and normal DLCO. The September 1992 chest x-ray findings showed no acute cardiopulmonary disease suspected. A mild hyperinflation was present and airway disease was in question. The September 1992 report of VA examination documents the Veteran's complaint of an acute onset of shortness of breath and bronchitis in the spring of 1992. The Veteran reported that because of the slow resolution of these symptoms, she underwent a variety of treatments with no improvement in her symptoms. She stated that she had recently been prescribed Prednisone resulting in significant improvement in her shortness of breath. She reported that it was only recently that her functional capacity from a pulmonary standpoint had been restored to near normal. She had no family history of asthma and no prior history of significant attacks of dyspnea.

Objectively, her lungs were clear to auscultation and percussion. Chest x-ray findings were consistent with asthma. The diagnosis was asthma (recently brought under control with the use of oral Prednisone).
 
During her December 2012 Board hearing, the Veteran argued that her disorder was misdiagnosed in service. She testified that she was diagnosed with asthma by a private physician within six months of her discharge from service. She testified that her private physician indicated that she should have been diagnosed with asthma during her period of service based on her symptomatology (not being able to breathe, congestion and shortness of breath) and that she had experienced a great injustice by not receiving the correct diagnosis. 
 
The Veteran complained of respiratory symptomatology during her period of service. However, no diagnosis of asthma was ever rendered following her complaints. Although she was prescribed medications, no diagnosis was rendered. While the September 1992 pulmonary function test results were normal, the September 1992 report of VA examination documents found that chest x-ray findings were consistent with asthma. Notwithstanding the fact that this evidence shows that there was conflicting evidence as to whether the Veteran had asthma during service, this evidence was weighed by the adjudicators. Reasonable minds could have come to different conclusions regarding the question of chronicity at the time of the May 1993 rating decision, and asthma is not a chronic disease for which the presumption of service connection attaches.    
 
The law provides that a mere disagreement as to how the facts were weighed or evaluated does not amount to a cognizable assertion of clear and unmistakable error. Baldwin v. West, 13 Vet.App. 1, 5 (1999). Moreover, in May 1993, there was no competent evidence linking  diagnosed asthma and the in-service complaints of and treatment for cough, shortness of breath, dyspnea on exertion and chest tightness. 

To prevail in an application for revision because of CUE, it is not enough to show that the evidence suggests that another outcome was possible. Rather, it must be shown that proper application of governing law to the factual evidence mandated only one possible outcome.  Neither the evidence of record at the time, nor governing law in May 1993, was such that it was beyond the judgment of the RO to find that service connection for asthma was not warranted, and that adjudicators made a determination on a question on which reasonable minds might differ is an insufficient basis upon which to predicate a finding of CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253-54 (1991).
 



The May 1993 rating decision did not include the kind of error of fact or law which would compel a conclusion that the result would have been manifestly different but for the alleged error. There is no basis upon which to find CUE in the May 1993 decision.

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400. The effective date is the date of receipt of claim or the date entitlement arose, whichever is later. However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a)). 38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim. Such an informal claim must identify the benefit sought. 38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The original claim for compensation was received in August 1992 and denied in May 1993. On December 8, 2008, the Veteran's request to reopen her claim for service connection for asthma was received. Ultimately, the RO granted service connection in October 2015 and assigned the appropriate effective date of December 8, 2008. 

Effective dates are generally determined by the date of receipt of a claim and here, no exceptions to the general rule are applicable. December 8, 2008, represents the earliest possible date of receipt of a claim. 38 U.S.C.A. § 5110(a).  

The appeal is denied.


Increased Rating 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). Here, the migraine headaches and endometriosis disabilities have not significantly changed and uniform evaluations are warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

Migraine Headaches

A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once per month over the last several months. A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

The Rating Schedule does not define prostrating. However, "prostration" has been defined as "complete physical or mental exhaustion." Merriam-Webster 's New Collegiate Dictionary 999 (11th ed. 2007). "Prostration" has also been defined as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  

Additionally, the term "productive of severe economic adaptability" have not been clearly defined by regulations or by case law. "Productive of" can either have the meaning of producing or capable of producing. Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating. "Economic inadaptability" does not mean unemployability, as that would undermine the purpose of regulations pertaining to unemployability. Pierce v. Principi, 18 Vet. App. 440 (2004); 38 C.F.R. § 4.16 (2016). The Board notes that the migraines must be, at a minimum, capable of producing severe economic inadaptability.

The April 2009 report of VA examination documents the Veteran's complaint of chronic, frequent headaches typically associated with an aura (described as flashing lights) and followed by left-sided throbbing. She also experienced nausea and vomiting associated with her headaches. She indicated that headaches seemed to occur more frequently and were exacerbated around her menstrual cycle. She reported that she experienced approximately three prostrating headaches per month that left her unable to function. When she experienced the headaches, she had to lie down and sleep. Other triggers for her prostrating headaches included anxiety and stress. She was prescribed Topamax for her headaches but did not feel as though the medication had a significant impact on decreasing her headache frequency. On examination, the diagnosis was migraine headache disorder with aura.

The September 2014 report of VA examination reflects the Veteran's complaint that her headaches had worsened. She reported that stress and hormonal fluctuations increased her headaches. Reported symptoms of her headaches included pulsating or throbbing head pain, pain localized to one side of the head, nausea, sensitivity to light and sound, changes in vision and sensory changes. She reported that she experienced characteristic prostrating attacks of migraine headache pain on the left side of her head that lasted more than 2 days at a time. She was prescribed Topamax and "Butal-Acet-Caff" for her headaches. The examiner indicated that the Veteran did not have very prostrating and prolonged attacks of migraine pain productive of severe economic inadaptability.

The examiner commented that the Veteran's migraine headaches impact her ability to work in that when they are severe, she is unable to work for 1- 2 days (this includes sedentary and physical work). When the migraine headaches were not severe it still took approximately 1-2 days for her to recover and she would not be able to do physical work but she would be able to do sedentary work. The examiner remarked that the Veteran experienced a migraine headache at least once per week that required 1-2 days for recovery.

The evidence demonstrates that the Veteran's chronic migraine headache disability was productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability and finds that the service-connected disability picture more closely resembled the criteria for a 50 percent rating for the period of the appeal from December 8, 2008, the date her claim was received. The  overall severity of the service-connected migraine headache disability is not shown to have significantly changed during the course of her appeal. It is consistently documented that she experiences weekly characteristic prostrating attacks of migraine headaches that interfered with employment.

A 50 percent rating, but no higher, for the migraine headaches is warranted for the period from December 8, 2008 to September 10, 2014. The 50 percent rating is the maximum schedular rating for migraine headaches and a rating in excess of 50 percent is not warranted for the period of this appeal. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Endometriosis

A 10 percent rating is assigned for endometriosis with pelvic pain or heavy or irregular bleeding requiring continuous treatment for control. A 30 percent rating is assigned for endometriosis with pelvic pain or heavy or irregular bleeding not controlled by treatment. A maximum 50 percent rating is assigned for endometriosis with lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment and bowl or bladder symptoms. 38 C.F.R. § 4.117, Diagnostic Code 7629 (2016).

The April 2009 report of VA examination reflects that the Veteran had confirmed endometriosis, dysfunctional uterine bleeding and ovarian cysts that onset during her period of service. She was treated with Depo-Provera and birth control pills in the past to try to control her bleeding and pain, without good improvements. She reported that her symptoms of chronic pelvic pain were the same as she experienced during her period of service without worsening or improvement. She complained of moderate to severe perimenstrual cramping and occasional shooting pelvic pain. She reported that she experienced heavy menses lasting 7-8 days. The first 3 days were the heaviest days and she used approximately 8 large pads per day during those first 3 days. Pelvic ultrasound in February 2009 confirmed return of another fibroid. On examination, the diagnoses were stable mild endometriosis and uterine fibroids that onset subsequent to her discharge from service and had no relationship to her period of service or her endometriosis. The dysfunctional uterine bleeding was due to fibroids and not due to endometriosis.

The September 2014 report of VA examination documents that symptoms associated with the Veteran's endometriosis included pelvic pain. The Veteran used birth control pills (BCP) for the treatment of her endometriosis but here symptoms were not controlled by the continuous treatment.

The examiner indicated that the Veteran's endometriosis did not impact her ability to work. The examiner explained that the only residual from the endometriosis was pelvic pain during the onset and midcycle of the Veteran's menstrual cycle. The examiner stated that there were no bowel or bladder symptoms attributable to her endometriosis and her heavy, irregular bleeding was due to her fibroids.

The Board concludes that the evidence demonstrates that the Veteran's endometriosis was manifested by pelvic pain not controlled by treatment and finds that the service-connected disability picture more closely resembled the criteria for a 30 percent rating for the period of the appeal from December 8, 2008, the date her claim was received. The overall severity of the service-connected endometriosis disability is not shown to have significantly changed during the course of her appeal. It is consistently documented that she experienced pelvic pain that was not controlled with treatment.

Accordingly, the Board finds that a 30 percent rating, but no higher, for the endometriosis is warranted for the period from December 8, 2008 to December 12, 2012. As the Veteran experiences no bowel or bladder symptoms attributable to her endometriosis, a rating in excess of 30 percent is not warranted. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2016). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The symptomatology and impairment caused by the Veteran's migraine headaches and endometriosis disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The characteristic prostrating attacks and the pelvic pain are included in the criteria found in the rating schedule for these disabilities. Because the schedular rating criteria are adequate to rate the migraine headaches and endometriosis disabilities, the other two steps in the analysis of extra-schedular ratings need not be reached. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, a comparison of the Veteran's symptoms and functional impairments resulting from her disability with the pertinent schedular criteria does not show that her service-connected Veteran's migraine headaches and endometriosis disabilities at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The prostrating attacks and pelvic pain of the Veteran's migraine headaches and endometriosis disabilities are specifically contemplated by the criteria discussed above, including the effect of the Veteran's migraine headaches and endometriosis disabilities on her occupation and daily life. In the absence of exceptional factors associated with the migraine headaches and endometriosis disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. Further, the issue of entitlement to a TDIU rating is addressed in detail herein below. 

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  

Prior to this action in part granting her appeal, the Veteran met the objective minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a schedular basis as service connection was in effect for migraine headaches (rated as 30 percent disabling prior to September 11, 2014; 50 percent disabling thereafter); bronchial asthma (rated as 10 percent disabling prior to April 5, 2011; 30 percent disabling thereafter); endometriosis (rated as 10 percent disabling prior to December 12, 2012; 30 percent disabling thereafter); and, gastroesophageal reflux disease (rated as 10 percent disabling); the combined rating was 70 percent from December 13, 2012 to September 10, 2014 and 80 percent from September 11, 2014.

The Veteran's application for a TDIU rating indicated that she had been employed as a teaching assistant and last worked full-time in October 2005. 

The June 2014 notification of infeasibility for employment goal reflects that the Veteran is not currently employable in a suitable occupation and is currently unable to pursue service and achieve a vocational goal. 

The September 2014 report of VA examination reflects the Veteran's migraine headaches impact her ability to work in that when they are severe, she is unable to work for 1- 2 days (this includes sedentary and physical work). When the migraine headaches were not severe it still took approximately 1-2 days for her to recover and she would not be able to do physical work but she would be able to do sedentary work. 

The Veteran's service-connected disabilities preclude her from realistically obtaining and maintaining any form of gainful employment, consistent with her work and education background. Her service-connected migraine headaches prevent her from engaging in sedentary and physical work when severe (and only physical work when less severe). Considering that she experiences migraine headaches at least once per week that require 1-2 days of recovery time, in light of the fact that her migraine headaches prevent sedentary and physical work when severe, a grant of a TDIU rating is warranted.


ORDER

As the May 1993 rating decision which denied service connection was not clearly and unmistakably erroneous, an effective date earlier than December 8, 2008, for the grant of service connection for asthma is denied.

From December 8, 2008 to September 10, 2014, a 50 percent rating for the service-connected migraine headaches is granted.

A rating in excess of 50 percent for migraine headaches is denied. 

From December 8, 2008 to December 12, 2012, a 30 percent rating for the service-connected endometriosis is granted.

A rating in excess of 30 percent for endometriosis is denied. 

A TDIU rating is granted.  



________________________                                  _________________________
MARJORIE A. AUER                                              HARVEY P. ROBERTS	
Veterans Law Judge,                                    	     Veterans Law Judge, 
Board of Veterans' Appeals                                      Board of Veterans' Appeals



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


